UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1104



In Re:   TERENCE KEITH JOHNSON,

                                                        Petitioner.




                On Petition for Writ of Mandamus.
(3:03-cv-00937; 3:06-cv-00748; 3:06-cv-00804; 3:06-cv-00805; 3:06-
cv-00811; 3:06-cv-00816; 3:06-cv-00826; 3:06-cv-00827; 3:06-cv-
00846; 3:06-cv-00847; 3:06-cv-00866; 3:06-cv-00867; 3:07-cv-00001;
3:07-cv-00003; 3:07-cv-00004)


Submitted:   May 31, 2007                   Decided:   June 5, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terence Keith Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Terence Keith Johnson petitions for a writ of mandamus

seeking an order directing the district court to vacate a prefiling

review order.       We conclude that Johnson is not entitled to

mandamus relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.           In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

          The relief sought by Johnson is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -